979 F.2d 849
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Martin Carl HAAS, Defendant-Appellant.
No. 92-6689.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 21, 1992Decided:  November 25, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.
Martin Carl Haas, Appellant Pro Se.
Robert Claude Jendron, Jr., Assistant United States Attorney, Columbia, South Carolina, for Appellee.
D.S.C.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Martin Carl Haas noted this appeal outside the ten-day appeal period established by Fed.  R. App.  P. 4(b), and failed to move for an extension of the appeal period within the additional thirty-day period provided by that rule.  Though Haas noted his appeal within thirty days of the expiration of the appeal period, he has failed to demonstrate excusable neglect to merit an extension under Fed.  R. App.  P. 4(b).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal, to obtain an extension of the appeal period or to demonstrate excusable neglect, deprives this Court of jurisdiction to consider this case.  We therefore grant the government's motion to dismiss the appeal.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Even if Haas's appeal were properly before this Court on the merits, his claims concerning factual errors in his presentence report are meritless.  The errors Haas noted at sentencing were taken into account, and he stated at sentencing that he felt the report was accurate.  In addition, since Haas did not raise any issues concerning the presentence report on direct appeal or appeal his sentence, he has waived those issues in this Court.   United States v. Emanuel, 869 F.2d 795 (4th Cir. 1989)